Greenblott, J. P. (dissenting).
We dissent. We disagree with the majority’s granting of plaintiffs’ motion with respect to the lien interest of defendant Reuss.
Plaintiffs’ argument that the lien imposed by the defendant Reuss’ tax sale certificate is extinguished when the county tax sale deed was issued is inequitable. Village certificate holders must wait two years from the date the certificate was issued before they can foreclose or make application for a deed (see Real Property Tax Law, § 1464). Defendant Reuss purchased her village tax sale certificate on March 13, 1975. Pursuant to the terms of the statute, she would not be entitled to a village tax deed for a period of more than two years from that date. Plaintiffs received their tax deed on January 1, 1976. To deny *372the defendant Reuss her right to payment of the amount of her tax certificate for unpaid taxes under these circumstances is not only inequitable, but in our opinion the majority’s interpretation of subdivision 1 of section 1020 of the Real Property Tax Law constitutes an illogical, unrealistic and erroneous interpretation. The majority is willing to construe the statute to find that a village tax lien survives, even though such a substantive right is not specifically provided for in the statute, but is not willing to extend this protection to Reuss, the individual purchaser of a village tax certificate, although Reuss’ lien derives from the village’s tax liens. If the lien of the village does indeed survive, notwithstanding statutory language to the contrary, then the conclusion that the rights of a successor in interest to the village do not survive is in our view purely arbitrary.
Kane and Main, JJ., concur with Mahoney, J.; Greenblott, J. P., and Sweeney, J., dissent and vote to affirm in an opinion by Greenblott, J. P.
Order modified, on the law, by reversing so much thereof as denies summary judgment to plaintiffs against defendant Reuss, and, as so modified, affirmed, without costs.